Citation Nr: 0506343	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-29 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for traumatic 
arthritis of the first metatarsophalangeal joint of the left 
great toe.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who reportedly had active service from November 
1974 to December 1974 and verified active service from 
December 1974 to July 1984, appealed that decision, and the 
case was referred to the Board for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's traumatic arthritis of the first 
metatarsophalangeal joint of the left great toe is productive 
of symptomatology reflective of a moderate foot injury, but 
not a moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for traumatic 
arthritis of the first metatarsophalangeal joint of the left 
great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5010-5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2002

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
of information and evidence needed to substantiate the claim.  
Collectively, the July 2002 rating decision and the September 
2003 Statement of the Case issued in connection with this 
appeal have notified the veteran of the evidence considered, 
the pertinent laws and regulations and the reasons his claim 
was denied.  In addition, a letter to the veteran dated in 
June 2002 specifically notified the veteran of the provisions 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether or 
not he or the VA bears the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159 (b) the RO also essentially has 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The veteran has not indicated to the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the record is complete and this matter 
is ready for appellate review.  

Background and Evidence

Historically, a May 1986 rating decision granted service 
connection for early traumatic arthritis of the first 
metatarsophalangeal joint of the left great toe and assigned 
a noncompensable rating under Diagnostic Code 5010.  This 
decision was based on service medical records and a VA 
examination report.  The initial evaluation was affirmed by a 
December 1986 Board decision.  The noncompensable evaluation 
has remained in effect since that time.  In February 2002, 
the veteran filed a claim for an increased evaluation of his 
early traumatic arthritis of the first metatarsophalangeal 
joint of the left great toe.   

The veteran was afforded a VA examination in July 2002.  The 
examination report indicated that the veteran was employed 
and that his chief complaint was constant pain in the left 
big toe.  The veteran reportedly could not bend the toe 
properly and had a difficult time tiptoeing, walking long 
distances, and running.  The veteran had had the pain since 
1982 but was not being treated by a doctor or taking any 
medications.  He reported that in 1982, while he was on a ski 
patrol doing a downhill run, his foot became trapped and his 
body locked forward with his ski broken near the big toe.  
After he was rescued, there was pain and swelling of the big 
toe and the foot.  About a month later, the veteran started 
to feel comfortable, but he was on PT profile.  He denied any 
further inquiry, but since then his toe had been painful. 

On physical examination, the examiner noted that the veteran 
did not appear to be in any pain and that he had a normal 
heel-toe gait and good posture.  Examination of the left foot 
showed that it was plantigrade.  The veteran was unable to 
tiptoe because of the pain near the big toe.  There was 
minimal swelling around the metatarsophalangeal joint of the 
big toe, as well as some tenderness.  The examiner also noted 
a small bone spur felt underneath the skin over the dorsum of 
the metatarsophalangeal joint.  At the metatarsophalangeal 
joint, extension was 15 degrees with pain and flexion was 20 
degrees.  Interphalangeal joint movement was between zero and 
sixty degrees.  The rest of the foot was noted as 
satisfactory.  Diagnostic studies included x-rays of the left 
foot which revealed very minimal early arthritic changes at 
the metatarsophalangeal joint of the big toe.  The diagnosis 
was a history of injury to the big toe with current very 
early degenerative changes at the metatarsophalangeal joint 
of the left big toe.  

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1. 
Finally, when making a disability evaluation, the veteran's 
entire history is reviewed, but the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking an increased rating for his service-
connected traumatic arthritis of the first 
metatarsophalangeal joint of the left great toe, currently 
evaluated as noncompensably disabling.  He contends that his 
disorder is more severe than currently evaluated, and has 
appealed for an increased rating.

The veteran is currently assigned a noncompensable 
disability rating for traumatic arthritis of the first 
metatarsophalangeal joint of the left great toe under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010.  
Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings will be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Also, 
38 C.F.R. § 4.59 provides that it is the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
Board observes that the Court has held that, when read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to arthritis, where the arthritis is 
established by x-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there 
is no actual limitation of motion.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592- 93 (1991), Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

Because the VA examination indicated degenerative changes 
that were caused by a trauma and substantiated by x-ray 
findings, the disability is first rated under Diagnostic Code 
5010.  Diagnostic Code 5010 instructs that this type of 
disorder to be rated as degenerative arthritis under 
Diagnostic Code 5003, and in turn, is be evaluated as 
limitation under the Diagnostic Code for limitation of motion 
of the great toe.  However the Board observes that there is 
no Diagnostic Code for limitation of motion of the great toe, 
but rather only for amputation of the great toe. See 
38 C.F.R. § 4.71a, Diagnostic Code 5171 (2004).  
Nevertheless, the Board believes that Diagnostic Code 5284, 
that pertains to other foot injuries, provides an appropriate 
Diagnostic Code to evaluate the veteran's symptomatology, 
including limitation of motion, since it involves a similar 
anatomical location and symptomatology.  Cf. VAOPGCPREC 9-98 
(the nature of the foot injury determines whether 
consideration of §§ 4.40 and 4.45 under Diagnostic Code 5284 
is warranted, and injuries such as fractures and dislocations 
may limit motion).  Under Diagnostic Code 5284 a 10 percent 
evaluation is for assignment for symptomatology reflective of 
a moderate foot injury, a 20 percent evaluation for a 
moderately severe foot injury and a 30 percent evaluation for 
a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Based on the finding of the VA examination the Board finds 
that the veteran is entitled to a 10 percent evaluation for a 
moderate foot injury.  The VA examination performed in July 
2002 indicated that the veteran was seen for constant pain in 
the left great toe.  The examiner noted that the veteran was 
unable to tiptoe because of pain near the big toe.  The 
examiner also noted some swelling and tenderness.  At the 
metatarsophalangeal joint, extension was 15 degrees with pain 
and flexion was 20 degrees.  Because the intention of 38 
C.F.R. § 4.59 is to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, the veteran can 
receive at least the minimum compensable rating for the 
joint.  Thus, because the veteran has painful motion, a 10 
percent evaluation is warranted for his left great toe 
disability. 

However, given the function remaining in the veteran's foot, 
the Board does not believe that the veteran's symptomatology 
is reflective of a moderately severe foot injury, thereby 
warranting the next higher 20 percent evaluation under 
Diagnostic Code 5284.  In this regard, the Board notes that 
the symptoms and clinical findings reported on examination 
were confined to the one toe and that the veteran had a 
normal heel-toe gait and good posture.  Based on such 
findings, the Board finds further that a rating in excess of 
10 percent would not be in order under any other potentially 
applicable Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).   In this regard, the 
provisions of 38 C.F.R. § 4.21 permit the Board to utilize 
the Schedule for Rating Disabilities and assign an evaluation 
commensurate with the veteran's overall disability picture.  
In addition, there has been no assertion or showing by the 
veteran that his left toe disability has resulted in 
interference with employment beyond that contemplated by the 
regular schedular standards or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation for traumatic arthritis of 
the first metatarsophalangeal joint of the left great toe is 
granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


